                                          Case 3:21-cv-01956-WHO Document 10 Filed 09/16/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     SIMON THORNTON,                                Case No. 21-cv-01956-WHO (PR)

                                   8
                                                       Plaintiff,                       ORDER OF SERVICE;
                                   9
                                                v.                                      ORDER DIRECTING
                                                                                        DEFENDANTS TO FILE A
                                  10     MICHAEL MEDVIN, et al.,                        DISPOSITIVE MOTION OR
                                                                                        NOTICE REGARDING SUCH
                                  11
                                                       Defendants.                      MOTION;
                                  12                                                    ORDER DENYING MOTION FOR
Northern District of California




                                                                                        APPOINTMENT OF COUNSEL
 United States District Court




                                  13
                                                                                        INSTRUCTIONS TO CLERK
                                  14
                                                                                        Dkt. No. 8
                                  15

                                  16                                       INTRODUCTION
                                  17          Plaintiff Simon Thornton alleges his jailors violated his Eighth Amendment rights
                                  18   by providing inadequate medical care. His 42 U.S.C. § 1983 complaint containing these
                                  19   allegations is now before the Court for review pursuant to 28 U.S.C. § 1915A(a).
                                  20          Thornton has stated claims against Dr. Michael Medvin and Commander Pierce.
                                  21   The Court directs defendants to file in response to the complaint a dispositive motion, or a
                                  22   notice regarding such a motion, on or before January 24, 2022.
                                  23                                   STANDARD OF REVIEW
                                  24          A federal court must conduct a preliminary screening in any case in which a
                                  25   prisoner seeks redress from a governmental entity or officer or employee of a
                                  26   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  27   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  28   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                          Case 3:21-cv-01956-WHO Document 10 Filed 09/16/21 Page 2 of 6




                                   1   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must be liberally construed.
                                   2   See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   3          A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                   4   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                   5   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                   6   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                   7   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                   8   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                   9   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                  10   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754-55
                                  11   (9th Cir. 1994).
                                  12          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
Northern District of California
 United States District Court




                                  13   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  14   violated, and (2) that the alleged violation was committed by a person acting under the
                                  15   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  16                                          DISCUSSION
                                  17          Thornton alleges that in February 2020 while he was housed at the Mendocino
                                  18   County Jail Dr. Michael Medvin provided constitutionally inadequate medical care in
                                  19   violation of the Eighth Amendment. (Compl., Dkt. No. 1 at 4-6.) When liberally
                                  20   construed, Thornton has stated an Eighth Amendment claim against Medvin and against
                                  21   the jail’s supervisor, Commander Pierce.
                                  22          All other claims and defendants are DISMISSED. Thornton’s claims against
                                  23   correctional staff (Sergeant Siderakis and Lieutenant Bednar) for failing to intervene are
                                  24   DISMISSED. These persons are not responsible for providing medical care or for
                                  25   supervising medical staff.
                                  26                      MOTION FOR THE APPOINTMENT OF COUNSEL
                                  27          Thornton moves for the appointment of counsel. (Dkt. No. 8.) The decision to
                                  28   request counsel to represent an indigent litigant under 28 U.S.C. § 1915 is within “the
                                                                                     2
                                          Case 3:21-cv-01956-WHO Document 10 Filed 09/16/21 Page 3 of 6




                                   1   sound discretion of the trial court and is granted only in exceptional circumstances.”
                                   2   Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). A finding of “exceptional
                                   3   circumstances” requires an evaluation of the likelihood of the plaintiff’s success on the
                                   4   merits and an evaluation of the plaintiff’s ability to articulate his claims pro se in light of
                                   5   the complexity of the legal issues involved. See Agyeman v. Corrections Corp. of
                                   6   America, 390 F.3d 1101, 1103 (9th Cir. 2004). Neither the need for discovery, nor the fact
                                   7   that the pro se litigant would be better served with the assistance of counsel, necessarily
                                   8   qualify the issues involved as complex. See Rand v. Rowland, 113 F.3d 1520, 1525 (9th
                                   9   Cir. 1997).
                                  10          In the Ninth Circuit, roughly one-third of new civil litigants in district court are not
                                  11   represented by counsel. United States Courts for the Ninth Circuit, 2017 Annual Report,
                                  12   https://www.ca9.uscourts.gov/judicial_council/publications/AnnualReport2017.pdf. Most,
Northern District of California
 United States District Court




                                  13   but by no means all, of these litigants are incarcerated. There is no doubt that not having a
                                  14   lawyer puts a party at a disadvantage in our adversarial system of justice, and the high
                                  15   percentage of civil litigants who cannot afford one threatens our ability to dispense equal
                                  16   justice to rich and poor alike, as the judicial oath demands. That said, I am compelled to
                                  17   follow controlling precedent and determine if “exceptional circumstances” exist to appoint
                                  18   counsel in the cases before me.
                                  19          Thornton has not shown that exceptional circumstances exist. His filings are clear,
                                  20   and the suit does not present complex legal issues. Accordingly, Thornton’s motion for the
                                  21   appointment of counsel is DENIED. I will reconsider the necessity of appointing counsel
                                  22   if circumstances warrant such action at a later date.
                                  23                                          CONCLUSION
                                  24          For the foregoing reasons, the Court orders as follows:
                                  25          1.     The Clerk of the Court shall issue summons and the United States Marshal
                                  26   shall serve, without prepayment of fees, a copy of the complaint in this matter (Dkt.
                                  27   No. 1), all attachments thereto, and a copy of this order upon the following employees of
                                  28   the Mendocino County Jail: (i) Dr. Michael Medvin, and (ii) Commander Pierce. The
                                                                                       3
                                          Case 3:21-cv-01956-WHO Document 10 Filed 09/16/21 Page 4 of 6




                                   1   Clerk shall also mail courtesy copies of the complaint and this order to the California
                                   2   Attorney General’s Office.
                                   3          2.      On or before January 24, 2022, defendants shall file a motion for summary
                                   4   judgment or other dispositive motion with respect to the claim(s) in the complaint found to
                                   5   be cognizable above.
                                   6                  a.     If defendants elect to file a motion to dismiss on the grounds plaintiff
                                   7   failed to exhaust his available administrative remedies as required by 42 U.S.C.
                                   8   § 1997e(a), defendants shall do so in a motion for summary judgment, as required by
                                   9   Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014).
                                  10                  b.     Any motion for summary judgment shall be supported by adequate
                                  11   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                  12   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
Northern District of California
 United States District Court




                                  13   qualified immunity found, if material facts are in dispute. If any defendant is of the
                                  14   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                  15   Court prior to the date the summary judgment motion is due.
                                  16          3.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  17   and served on defendants no later than forty-five (45) days from the date defendants’
                                  18   motion is filed.
                                  19          4.      Defendants shall file a reply brief no later than fifteen (15) days after
                                  20   plaintiff’s opposition is filed.
                                  21          5.      The motion shall be deemed submitted as of the date the reply brief is due.
                                  22   No hearing will be held on the motion unless the Court so orders at a later date.
                                  23          6.      All communications by the plaintiff with the Court must be served on
                                  24   defendants, or defendants’ counsel once counsel has been designated, by mailing a true
                                  25   copy of the document to defendants or defendants’ counsel.
                                  26          7.      Discovery may be taken in accordance with the Federal Rules of Civil
                                  27   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                  28   Rule 16-1 is required before the parties may conduct discovery.
                                                                                       4
                                          Case 3:21-cv-01956-WHO Document 10 Filed 09/16/21 Page 5 of 6




                                   1          Plaintiff is reminded that state prisoners inmates may review all non-confidential
                                   2   material in their medical and central files, pursuant to In re Olson, 37 Cal. App. 3d 783
                                   3   (Cal. Ct. App. 1974); 15 California Code of Regulations § 3370; and the CDCR’s
                                   4   Department Operations Manual §§ 13030.4, 13030.16, 13030.16.1-13030.16.3, 13030.21,
                                   5   and 71010.11.1. Requests to review these files or for copies of materials in them must be
                                   6   made directly to prison officials, not to the Court.
                                   7          Plaintiff may also use any applicable jail procedures to request copies of (or the
                                   8   opportunity to review) any reports, medical records, or other records maintained by jail
                                   9   officials that are relevant to the claims found cognizable in this order. Such requests must
                                  10   be made directly to jail officials, not to the Court.
                                  11          8.     Extensions of time must be filed no later than the deadline sought to be
                                  12   extended and must be accompanied by a showing of good cause.
Northern District of California
 United States District Court




                                  13          9.     A decision from the Ninth Circuit requires that pro se prisoner-plaintiffs be
                                  14   given “notice of what is required of them in order to oppose” summary judgment motions
                                  15   at the time of filing of the motions, rather than when the court orders service of process or
                                  16   otherwise before the motions are filed. Woods v. Carey, 684 F.3d 934, 939-41 (9th Cir.
                                  17   2012). Defendants shall provide the following notice to plaintiff when they file and serve
                                  18   any motion for summary judgment:
                                  19
                                              The defendants have made a motion for summary judgment by which they
                                  20          seek to have your case dismissed. A motion for summary judgment under
                                              Rule 56 of the Federal Rules of Civil Procedure will, if granted, end your case.
                                  21

                                  22          Rule 56 tells you what you must do in order to oppose a motion for summary
                                              judgment. Generally, summary judgment must be granted when there is no
                                  23          genuine issue of material fact — that is, if there is no real dispute about any
                                              fact that would affect the result of your case, the party who asked for summary
                                  24
                                              judgment is entitled to judgment as a matter of law, which will end your case.
                                  25          When a party you are suing makes a motion for summary judgment that is
                                              properly supported by declarations (or other sworn testimony), you cannot
                                  26          simply rely on what your complaint says. Instead, you must set out specific
                                  27          facts in declarations, depositions, answers to interrogatories, or authenticated
                                              documents, as provided in Rule 56(e), that contradict the facts shown in the
                                  28          defendants’ declarations and documents and show that there is a genuine issue
                                                                                       5
                                          Case 3:21-cv-01956-WHO Document 10 Filed 09/16/21 Page 6 of 6




                                              of material fact for trial. If you do not submit your own evidence in opposition,
                                   1
                                              summary judgment, if appropriate, may be entered against you. If summary
                                   2          judgment is granted, your case will be dismissed and there will be no trial.
                                   3   Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998).
                                   4          10.    It is plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                   5   Court informed of any change of address and must comply with the Court’s orders in a
                                   6   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                   7   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                   8          11.    Plaintiff’s motion for the appointment of counsel is DENIED. (Dkt. No. 8.)
                                   9   The Clerk shall terminate Dkt. No. 8.
                                  10          IT IS SO ORDERED.
                                  11   Dated: September 16, 2021
                                  12                                                      _________________________
Northern District of California
 United States District Court




                                                                                          WILLIAM H. ORRICK
                                  13                                                      United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      6
